Bad feeling having developed between the three Hill boys and an equal number of the Jones negro clan, all six met by arrangement at about 8 o'clock on the night of May 5, 1931, on the Winnsboro highway in the outskirts of Monroe, to fight it out. The spot selected was about one block from the combined store, filling station, and two-story home of Nick Stanfa and his wife. According to the testimony of the combatants, it was to be a very high-class gentlemanly fracas. Not one of them was armed, with so much as a stick. The language used was softly spoken and entirely parliamentary in character. But there is a black sheep in every flock. In this case it was Garland Hill, who with ruflianly candor admits that there was loud talking, loud cursing by all concerned, and a disturbing of the peace.
The debate was just warming up when it was rudely interrupted by a fusillade of shots, one of which struck Elias Hill in the hip, inducing him to make a dive into the ditch. All six of the disputants, and no one else, testify that there were eight shots fired with great rapidity from the second floor of the Stanfa home a block away. Despite the dark night and keen interest in the matter under discussion and a pardonable tendency to go hence after the shooting began, they all contend that they saw the flashes. like a blaze from a cannon, coming from Nick Stanfa's place. They say his house was dark and that they could not distinguish the shooter.
Elias brings this suit to recover of Nick the damage he has suffered because of the alleged wanton shooting. He was a little handicapped in showing enough disturbance to aggravate Stanfa to a shooting pitch and at the same time avoid a criminal prosecution for a disturbance of the peace, having very shortsightedly summoned the superintendent of police as a witness. Elias also had some trouble explaining how a simple oral argument could be so forceful as to inflict a three-inch wound upon his head of such a character as to be more reasonably attributable to a blow from some blunt instrument.
Because of these conflicts and improbabilities. the trial judge attached greater weight to the defense testimony and rejected the demands of plaintiff.
For the defendant, a Mrs. Green, who lives across the highway from defendant's abode, says that her attention was attracted on the night in question by a general fight among a bunch of negroes down the road. The arena was illuminated by the headlights of a parked truck. In order to better enjoy the show, she took a seat on the sidewalk in front of her place. She saw one negro knocked to the ground with a club and four or five shots fired in the mêlée. She says that Stanfa and his wife came out on the downstairs porch or their house and that she asked Nick to call the police. She is positive that no shots were fired at any time from the Stanfa premises.
Nick and his wife both testify that they closed up their place at 8 o'clock and were eating supper downstairs when the fight started, that they went out on the downstairs porch to see what was happening, as testified by Mrs. Green, and that Nick had called "the law" before Mrs. Green asked him to do so.
The superintendent of police says that Nick Stanfa informed him over the phone of the racket, that he went immediately to the scene, but that all the combatants had *Page 377 
filed before his arrival. No criminal charges were filed.
Considering the evidence in the case and the well-settled rule that a judgment of the trial court on a question of fact will only be disturbed when manifestly erroneous, we are of the opinion that the judgment appealed from should be, and accordingly is, affirmed.